Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art does not disclose rotating equipment with drive sense circuit , generate a digital signal representative electrical characteristic of input power signal, a regulator coupled to rotating equipment when enable  to adapt and direct operation of equipment based on control form one or more processing modules,  one or more modules coupled to DSC, memory and regulator when enable one or more modules to execute instruction to receive digital signal characteristic of input power signal form DSC, process digital signal to demine information regarding input power signal, determine whether to perform adaption of rotating equipment via regulator and based on determination to perform adaptation  , identify one or more adaptation operations to be performed on rotating equipment via the regulator , identify one or more adaptation operations to be performed on rotating equipment and direct the regulator to perform one or more adaptation operation to rotating equipment . 


Prior art 2010/0183993 discloses rotating equipment and regulator. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846